   Case 2:20-cv-02067-RGK-AS Document 8 Filed 06/02/20 Page 1 of 2 Page ID #:177

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.          CV 20-02067-RGK (AS)                                          Date    June 2, 2020
 Title             Jamar Meneese v. Rick Hill, Warden




 Present: The Honorable          Alka Sagar, United States Magistrate Judge
                         Alma Felix                                                N/A
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Petitioner:                   Attorneys Present for Respondent:
                              N/A                                                  N/A
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE

       On March 3, 2020, Jamar Meneese (“Petitioner”), a state prisoner proceeding pro se,
filed a Petition for Writ of Habeas Corpus by a Person in State Custody pursuant to 28
U.S.C. § 2254. (Docket Entry No. 1).

     On April 16, 2020 (subsequent to the filing of Respondent’s Notice of Appearance,
see Docket Entry No. 4), Petitioner filed a First Amended Petition by a Person in State
Custody pursuant to 28 U.S.C. § 2254 (“First Amended Petition”). (Docket Entry No. 5).

       On April 21, 2020, the Court screened the First Amended Petition and issued an Order
Requiring the filing of a Second Amended Petition. (Docket Entry No. 6). (A copy of the
Court’s April 21, 2020 Order is attached.) The Court found the First Amended Petition
deficient in that “the Court is unable to discern what claim(s) Petitioner intends to assert,
because Petitioner has failed to specify any ground for relief or include any supporting facts
in the body of the First Amended Petition and because Petitioner does not state in the First
Amended Petition that his claim(s) are based on allegations contained in the attachment (see
First Amended Petition at 5-7).” Id., at 1.

       The Court ordered Petitioner to file, by no later than May 21, 2020, a Second
Amended Petition for Writ of Habeas Corpus by a Person in State Custody pursuant to 28
U.S.C. § 2254 (“Second Amended Petition”) on the proper Central District of California
form, a copy of which was provided to Petitioner. Id. Petitioner was instructed that the
Second Amended Petition “shall be complete in itself, must not incorporate by reference any
other pleading, and should set forth clearly each claim which Petitioner intends to raise in

CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
   Case 2:20-cv-02067-RGK-AS Document 8 Filed 06/02/20 Page 2 of 2 Page ID #:178

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-02067-RGK (AS)                                    Date   June 2, 2020
 Title          Jamar Meneese v. Rick Hill, Warden

this proceeding and the factual bases for each claim.” Id.

       The Court’s April 21, 2020 Order stated the following: “Petitioner is advised that his
failure to comply with the above requirements may result in a recommendation that this
action be dismissed for failure to comply with the Court’s Order and/or for failure to
prosecute pursuant to Fed.R.Civ.P 41(b).” Id. at 2 (citing to Pagtalunan v. Galaza, 291 F.3d
639 (9th Cir. 2002)).

      To date, Petitioner has failed to file a Second Amended Petition, or request an
extension of time to do so.

       Therefore, Petitioner is ORDERED TO SHOW CAUSE, within thirty (30) days
of the date of this Order (by no later than July 2, 2020), why this action should not be
dismissed for failure to comply with Court orders and/or prosecute pursuant to Fed.R.Civ.P.
41(b).

      Petitioner may discharge this Order by filing a Second Amended Petition which
complies with the Court’s April 21, 2020 Order, or a statement setting forth why he is
unable to do so.

       Petitioner is expressly warned that the failure to timely file a response to this
Order will result in a recommendation that this action be dismissed with prejudice for
his failure to comply with Court orders and/or for his failure to prosecute. See Fed.R.
Civ. P. 41(b).

                                                                               0        :        0
                                                     Initials of Preparer            AF




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                              Page 2 of 2
